Citation Nr: 0126335	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  98-13 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right sided 
stroke.

2.  Entitlement to service connection for a broken left 
ankle.

3.  Entitlement to service connection for lung disability 
secondary to a service-connected deviated septum.

4.  Entitlement to an increased rating for service-connected 
deviated septum on the right, currently rated as 10 percent 
disabling.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric/brain injury disability separate from the 
veteran's already service-connected post-traumatic Stress 
Disorder (PTSD) following closed head injury.

6.  Entitlement to service connection for low back 
disability.

7.  Entitlement to an increased rating for service-connected 
PTSD following closed head injury, currently rated as 10 
percent disabling.

8.  Entitlement to service connection for a seizure disorder.

9.  Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and November 1999 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board 
hearing was conducted at the RO in June 2001.



FINDINGS OF FACT

1.  The veteran's service-connected deviated septum results 
in no more than marked interference with breathing space. 

2. In a March 1977 decision, the Board denied the veteran's 
claim of entitlement to service connection for 
neuropsychiatric disorder as a residual of an intercranial 
injury. 

3.  Evidence received since the March 1977 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's present claim of 
entitlement to service connection for psychiatric/brain 
injury disability separate from the veteran's service-
connected PTSD following closed head injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected deviated septum have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2001).

2.  The March 1977 Board decision which denied entitlement to 
service connection for neuropsychiatric disorder as a 
residual of an intercranial injury is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).

3.  Evidence received since the March 1977 Board decision is 
new and material, and the veteran's claim of entitlement to 
service connection for psychiatric/brain injury disability 
separate from the veteran's service-connected PTSD following 
closed head injury is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present case involves a number of issues which have been 
variously described in rating decisions, statements of the 
case, and supplemental statements of the case.  The record 
shows that the veteran suffered a closed head injury during 
his military service, and service connection was subsequently 
established for disability described for rating purposes as 
intercranial injury, scalp laceration.  This disability has 
more recently been described by the RO for rating purposes as 
PTSD following closed head injury.  The veteran contends that 
he has suffered a right sided stroke which is related to the 
closed head injury.  He also appears to contend that he has 
suffered a broken left ankle due to an accident or accidents 
which resulted from dizziness or a seizure related to the 
closed head injury.  Claims have also been advanced to the 
effect that the veteran suffers low back disability as well 
as cervical spine disability related to service to include 
the closed head injury during service as well as a lung 
disability secondary to his service-connected deviated 
septum.  It is also maintained that the veteran suffers a 
seizure disorder as well as a psychiatric/brain injury 
disability (apart from the PTSD) related to the closed head 
injury.  Finally, the veteran is seeking higher disability 
evaluations for service-connected PTSD following closed head 
injury and for service-connected deviated septum.  For 
reasons set forth in the remand section of this decision, the 
Board finds that appellate review is not appropriate at this 
time with regard to the issues dealing with service 
connection for a stroke, broken left ankle, lung disability, 
psychiatric/brain injury disability separate from the already 
service-connected PTSD following closed head injury, low back 
disability, cervical spine disability and seizure disorder.  
The issue of an increased rating for PTSD following closed 
head injury is also addressed in the remand section of this 
decision.  

With regard to the remaining issues, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that 
(except with regard to those issues addressed in the remand 
section of this decision) there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
extensive VA treatment and hospitalization records, private 
medical records, service medial record, and lay statements.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal; when the veteran identified records during the course 
of his appeal, the RO made reasonable efforts to obtain them.  
In many cases, the records so obtained were duplicates of 
records already in the claims file.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and other communications have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I.  Increased Rating for Deviated Nasal Septum on the Right.

The present appeal additionally involves the veteran's claim 
that the severity of his service-connected deviated septum on 
the right warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

VA examination in January 1999 showed that the veteran 
breathed through his mouth.  Examination revealed external 
deviation of the nose and a slight septal deviation to the 
right.  The veteran refused a nasopharyngoscopy.  The 
examiner approximated nasal obstruction of 10 percent for 
both the right and left nasal passages. 

The veteran's service-connected deviated septum has been 
rated as 10 percent disabling by the RO under the provisions 
of Diagnostic Code 6502.  Under the version of Diagnostic 
Code  6502 in effect at the time of the effective date of the 
grant of service connection for this disorder, a 10 percent 
rating was warranted for marked interference with breathing 
space.  Such a 10 percent rating was the maximum rating 
listed under this Code.  Under the current version of this 
Code, a rating of 10 percent is warranted for septum, nasal, 
deviation of:  traumatic only where there is a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 10 percent rating is also the 
maximum available under the current version of Diagnostic 
Code 6502.  Assignment of a rating in excess of 10 percent 
would fall under the provisions of 38 C.F.R. § 3.321(b)(1), 
which requires "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."

In this regard, the Board finds that there has been no 
showing by the veteran that his service connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

II.  Service Connection for Psychiatric/Brain Injury 
Disability other than PTSD.
 
A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for a 
neuropsychiatric disorder due to his closed head injury was 
denied by a Board decision dated in March 1977.  That 
decision is final.  38 U.S.C.A. § 7104.  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

For all claims filed prior to August 29, 2001, new and 
material evidence is defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The underlying claim in this case is a claim of entitlement to 
service connection, the law and regulations governing service 
connection were set out above.  The Board finds that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for a mental disorder other than 
PTSD due to his closed head injury.  The Board believes this 
disability can best be described as a psychiatric/brain injury 
disability since there appears to be conflicting medical 
evidence of record as to the existence of an nature of any 
mental disorder or head injury disorder other than the already 
service-connected PTSD.  Numerous psychological treatment 
notes and examinations have been received since the prior 
denial of the veteran's claim.  These records, in discussing 
the veteran's problems, indicate the presence of psychiatric 
disorders other than PTSD, much as examinations available at 
the time of the prior denial did.  However, the current 
treatment records reflect the possibility that the disorders 
may also be due to the veteran's head trauma.  For example, a 
June 2001 treatment note states that the diagnosed 
schizophrenic disorder "may be related to head trauma in 
past."  There are also medical references to organic brain 
injury.  The Board concludes that the newly received evidence 
must be considered in order to fairly decide the merits of the 
claim.  The claim has been reopened. 


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected deviated septum on the right is 
denied.  To this extent, the appeal is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric/brain injury disability separate from PTSD due to 
closed head injury.  To this extent, the appeal is granted 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

The veteran claims that he suffers from additional disability 
related to the closed head injury during service which is 
separate from the already service-connected PTSD.  As noted 
earlier, the record includes certain items of evidence 
referring to schizophrenia and organic brain injury.  Under 
the circumstances, the Board finds that a VA examination and 
etiology opinion is required with regard to this claims.  
Additionally, since the claim has been reopened, a de novo 
review with consideration of the doctrine of reasonable doubt 
is required.  

The left ankle disability issue and low back disability issue 
are deferred pending RO action on the seizure disorder claim 
(hereinafter discussed) since it appears that the veteran may 
be claiming that are related to falls during seizures.  The 
claims are therefore intertwined.  With regard to the lung 
disability issue, the record includes at least one comment by 
a medical examiner dated August 30, 1996, to the effect that 
the nasal septal deformity causing obstruction may be 
compounding other problems, including pulmonary problems.  
The question of aggravation by a service-connected disability 
needs clarification and further medical development to allow 
for proper application of 38 C.F.R. § 3.10; Allen v. Brown, 7 
Vet.App. 439 (1995).  With regard to the remaining issues, 
the Board also finds that further development, including 
medical examinations and opinions, are necessary to provide a 
proper record for appellate review. 

Finally, the claims file reveals that by the rating decision 
dated in November 1999, the RO denied the veteran's claims 
for service connection for cervical spine disability and for 
a seizure disorder.  A notice of disagreement including 
reference to these two issues was received in November 1999, 
but the subsequent statement of the case issued in April 2000 
addressed the psychiatric disability issue but failed to 
address the cervical spine and seizure disorder issues.  In 
his September 2000 substantive appeal on other issues, the 
veteran pointed out the failure to issue a statement of the 
case, but the record does not reflect that the RO ever issued 
a statement of the case for these two denied claims. 
Appropriate action is therefore required pursuant to 38 
C.F.R. § 19.26.  Although the Board in the past has referred 
such matters to the RO for appropriate action, the Court has 
indicated that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet. App. 238 
(1999).  


Therefore, based on the foregoing, the case is REMANDED to 
the RO for the following actions:

1.  The RO should review the claims file 
to ensure compliance with all notice and 
assistance provisions of the VCAA, 
including obtaining current medical 
records from VA and private health care 
providers.

2.  The veteran should be scheduled for a 
special VA neurological examination to 
ascertain the nature of and etiology of 
the claimed seizure disorder and any 
other neurological disorder related to 
the inservice closed head injury.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether the veteran suffers from a 
seizure disorder and/or any other 
neurological disorder.  If so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that a seizure disorder and/or any other 
neurological disorder found to be present 
is related to the closed head injury 
suffered by the veteran during his 
military service.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested.

3.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the nature of and etiology of 
the claimed cervical spine, low back and 
left ankle disorders.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should indicate 
whether the veteran suffers from current 
disability of the cervical spine, low 
back and/or left ankle.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that any found cervical spine disability 
is related to the closed head injury 
suffered by the veteran during service.  
A detailed rationale for all opinions 
expressed would be helpful and is hereby 
requested.

4.  The veteran should be scheduled for a 
special VA examination by an appropriate 
specialist to ascertain the nature of and 
etiology of the claimed stroke 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any stroke suffered by 
the veteran is related to the closed head 
injury suffered during service. A 
detailed rationale for all opinions 
expressed would be helpful and is hereby 
requested.

5.  The veteran should be scheduled for a 
special VA respiratory examination to 
ascertain the relationship, if any, 
between current disability of the lungs 
and the veteran's service-connected 
deviated nasal septum.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any present lung 
disorder has increased in severity as a 
result of the service-connected deviated 
nasal septum.  If so, the examiner should 
offer an opinion as to the percentage 
increase in lung disability due to the 
deviated nasal septum.  A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested.

6.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
to allow for evaluation of the veteran's 
service-connected PTSD following closed 
head injury under applicable rating 
criteria.  

The psychiatric examiner should also 
clearly report any other psychiatric 
disorders or organic brain injury found 
to be present.  As to each such disorder 
other than PTSD found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
related to the closed head injury during 
service.  A detailed rationale for all 
opinions expressed would be helpful and 
is hereby requested.

7.  After completion of the above 
development and any additional 
development deemed necessary, the RO 
should review the expanded record and 
review the veteran's claims of 
entitlement to service connection for a 
seizure disorder and for cervical spine 
disability pursuant to 38 C.F.R. § 19.26.  
Unless the benefits sought are granted, 
the RO should furnish the veteran and his 
representative with an appropriate 
statement of the case and notify the 
veteran that a timely substantive appeal 
must be received if he wished to complete 
an appeal as to these two issues. 

8.  The RO should then review the 
expanded record and determine if the 
claims of service connection for a 
stroke, a broken left ankle, lung 
disability, psychiatric/brain injury 
disability other than PTSD, and low back 
disability can be granted.  The RO should 
also review the expanded record and 
determine if an increased rating is 
warranted for the service-connected PTSD 
following closed head injury.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing any 
claim for which the full benefit sought 
is not granted.  

After completion of the above, the case should be returned to 
the Board for appellate review of all issues properly in 
appellate status.

The purpose of this remand is to ensure application of the 
Veterans Claims Assistance Act of 2000, to clarify matters of 
medical complexity and comply with the holding of the Court 
in Manlincon v. West, 12 Vet. App. 238 (1999).  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office. Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


